                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

  IN RE:
                                                CHAPTER 13
  John D Quinlan,                               CASE NO. 20-46145-MLO
                                                JUDGE MARIA L. OXHOLM
  DEBTOR.
  _________________________________/

          TRUSTEE’S OBJECTION TO CONFIRMATION OF
     FIRST MODIFIED, PRE-CONFIRMATION CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm.
Ruskin, and objects to confirmation of the First Modified, Pre-Confirmation Chapter
13 Plan, and in support thereof states as follows:

        1.     The amount of the proposed funding in the Plan is not sufficient to pay
all claims as proposed in the Plan (the Plan is underfunded). Therefore, the Plan does
not provide for the submission of sufficient future earnings or future income for the
execution of the Plan as required by 11 USC 1322(a)(1).
       2.    The Plan seeks to excuse Plan payments aggregating $11,900.00 based
on pre-Petition levies by the Internal Revenue Service on Debtor’s business. Trustee
has not received any documentation to establish the existence or amount of any such
levies. Accordingly, the Plan does not comply with 11 USC Section 1325.
       3.     Class 3.1 of the Plan indicates that the lien held by the Michigan
Department of Treasury is to be stripped and treated as an unsecured claim. Section
I.B of the Plan indicates that the Plan does not propose to limit the amount of a
secured claim based on an evaluation of the collateral for the claim. In light of this
conflict, the Plan does not comply with 11 USC Section 1325 or Federal Rule of
Bankruptcy Procedure 3015.1.

       4.     Class 5.1 of the Plan indicates that the secured claim of the Internal
Revenue Service is “not altered” but then proports to fix the interest rate on that
claim at 3% while the proof of claim filed by the Internal Revenue Service asserts
an interest rate of 5%. In light of this conflict, the Plan does not comply with 11
USC Section 1325 or Federal Rule of Bankruptcy Procedure 3015.1.


  20-46145-mlo    Doc 46   Filed 04/06/21   Entered 04/06/21 13:48:56   Page 1 of 3
       5.    Class 5.1 of the Plan proposes to pay the secured claim of the Internal
Revenue Service in equal monthly installments of $871.48. Based on the proof of
claim filed by the Internal Revenue Service, the proposed payment is not sufficient
to fully amortize this claim over the 60 month term of the Chapter 13 Plan.
Accordingly, the Plan does not comply with 11 USC Section 1322(c) or 11 USC
Section 1325.

       6.   The Amended Schedule I filed on March 18, 2021 increases Debtor’s
monthly income from Q Engineering Inc. from $3,000.00 per month to $4,100.00
per month; and increases Debtor’s net income from operation of business from
$2,100.00 per month to $2,700.00 per month. Debtor has not provided paystubs or
other documentation to substantiate Debtor’s increased income from Q Engineering.
Without additional documentation to substantiate Debtor’s income, the Plan does
not comply with 11 USC Section 1325.

      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of the Plan unless modified to meet these objections or, in
the Court’s discretion, dismiss the Chapter 13 Case pursuant to 11 USC Section
1307(c).

                                   OFFICE OF DAVID WM. RUSKIN,
                                   STANDING CHAPTER 13 TRUSTEE

Dated:   April 6, 2021             By: /s/ Thomas D. DeCarlo
                                   DAVID Wm. RUSKIN (P26803)
                                   LISA K. MULLEN (P55478)
                                   THOMAS D. DECARLO (P65330)
                                   Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                   1100 Travelers Tower
                                   26555 Evergreen Road
                                   Southfield, MI 48076-4251
                                   Telephone (248) 352-7755




  20-46145-mlo   Doc 46   Filed 04/06/21   Entered 04/06/21 13:48:56   Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:
                                                       CHAPTER 13
  John D Quinlan,                                      CASE NO. 20-46145-MLO
                                                       JUDGE MARIA L. OXHOLM
  DEBTOR.
  _______________________________________/

             CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO
               CONFIRMATION OF THE DEBTOR'S FIRST MODIFIED,
                    PRE-CONFIRMATION CHAPTER 13 PLAN

       I hereby certify that on April 6, 2021, I electronically filed the Trustee’s Objection to
Confirmation of the Debtor's First Modified, Pre-Confirmation Chapter 13 Plan with the Clerk of
the Court using the ECF system which will send notification of such filing to the following:
       The following parties were served electronically:
               KALLABAT & ASSOCIATES PC
               31000 NORTHWESTERN HIGHWAY
               SUITE 201
               FARMINGTON HILLS, MI 48334-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               John D Quinlan
               3770 Reese Rd
               Ortonville, MI 48462-0000

                              __________/s/ Vanessa Wild______
                              Vanessa Wild
                              For the Office of David Wm. Ruskin
                              Chapter 13 Standing Trustee-Detroit
                              1100 Travelers Tower
                              26555 Evergreen Road
                              Southfield, MI 48076-4251
                              (248) 352-7755




  20-46145-mlo      Doc 46     Filed 04/06/21     Entered 04/06/21 13:48:56       Page 3 of 3
